﻿Sir, I should like to congratulate you upon your election as President of the Assembly at this session. I am very pleased to see such a distinguished office held by a representative of our close friend, Saudi Arabia. May I also express my appreciation to the outgoing President, Guido de Marco. At the same time, I particularly wish to thank the Secretary Genera] for the excellent work he has done, often under very difficult circumstances.
Brunei Darussalam would also like to welcome seven new Members of the United Nations: the Republic of Korea, the Democratic People's Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia and the Republics of Estonia, Latvia and Lithuania.
Brunei Darussalam still maintains what I described here last year as "cautious optimism". However, we have seen a number of problems which demand early solution. We cannot put them off until a later date. They are bound to affect the positive trends which have started to bring about a new order in Europe. Unless we can try to do something about them urgently, they are going to become very grave indeed.
We can see that there is already much uncertainty in many parts of the world. The start of a new world order has perhaps helped to remove some of the outward signs of long-term problems; but it has not. yet shown us how to go about dealing with the problems themselves. Their basic causes are still with us. I am very much encouraged by the many positive efforts which have been made to create a peaceful and stable world. Nevertheless, I also think that there is a real need to prevent old problems recurring.
The cold war may indeed be over, but we can see that many nations are still very worried about their security. Noted political gains must be balanced against continuing violence, social unrest and grave civil strife in several regions.
Moreover, three specific global issues present themselves. I refer here firstly to the risk that certain development programmes may lead to great environmental damage. Secondly, I note that the drug menace is presenting a lasting threat to the welfare of the young people who constitute the productive sector of all nations. Finally, I add to these our ever-increasing ability to cause human and material destruction. I am worried most of all by the fact that we do not seem to have found a way to control the development and spread of such technology.
These issues represent security problems which are just as dangerous as any act of open hostility. They reflect a disturbing level of uncertainty. Despite positive global changes, they add up to a host of problems which no one country can solve alone. They are all likely to lead to disputes. The only way we can stop these turning into open war, I believe is for us to act in unity. Therefore we need to identify security concerns in a global context. If that can be done, then we must work together to find solutions. I see those two needs as crucial.
As I have said, I do not overlook the positive developments we have seen in the post-cold-war period. They have offered signs that it is possible for us to move forward together. I think that the recent announcements made by the Presidents of the United States and the Soviet Union about reducing nuclear arms are most welcome initiatives. So are the encouraging responses given by other nuclear Powers. They indicate that a new process is under way. I believe that it may start to answer the repeated calls for action in this area which have been made by many United Nations Members. 

I fun also particularly glad about the way in which the United Nations has become involved in trying to help solve regional conflicts. I am pleased to see us beginning to address global Issues together. However, the final success of the United Nations depends on the attitude of its Member countries and organisations. It is up to all of us to contribute to building up the type of United Nations we want to see. Every Member of this body should take an active part, in helping to define its role. In this way, we can be confident that the United Nations will not see solutions to problems from limited perspectives.
The post-cold-war period is a time to call upon Member States to do everything possible to reach a shared understanding on how bilateral and regional problems are to be resolved. It is perhaps our most urgent need. Without it there can be no agreement on what must be done to address the problems of social and economic development; there can also be little common ground when it comes to deciding what we must do to protect the environment.
Other moves call upon us to recognize that the scope of our current problems demands a broad approach. To this end, we must encourage better understanding, cooperation and interdependence. As the Persian Gulf war has shown, the end of the cold war will not mean the end of regional disputes which affect international peace. More positively, however, it has demonstrated the need to cooperate. It has shown that we are capable of working together towards United Nations goals when a common threat to our global community arises. It has also shown that we can do that even though bilateral and multilateral disputes may continue to disrupt regional peace.
In this regard, I think that regional Institutions have a most Important role to play in making aura that regions remain stable. Over the past two years we have been pleased to observe this taking place in Europe, America, Africa, Asia and the Pacific.
In particular, we welcome recent developments in Cambodia as the parties and countries concerned with the conflict work towards its final comprehensive settlement.
In Korea, we believe that the regional framework for International cooperation which has promoted North-South dialogue has been most valuable.
In South Africa, we have seen how countries and international organisations finally persuaded the Pretoria regime to set about removing apartheid.
Similarly, in the Middle East, the initiatives taken by the United States, together with the actions of the International community and regional institutions, have brought us some renewed hope. We feel that a lasting peace and a just settlement within the terms of Security Council resolutions 242 (1967) and 338 (1973) may ultimately be achieved.
There are of course many other areas of pressing concern. I think that countries can contribute much towards improving them through their various regional or international associations. I feel that it is important to recognize that regional dialogue serves to increase the sense of security felt by all parties. It will certainly help to ensure that one nation's security concern does not become another's security threat. In summary, I believe that a situation whereby regional bodies assert increasingly important roles in support of United Nations objectives is a realistic vision. 
Today I have offered some thoughts on problems which are still outstanding security concerns despite a new political climate. In their light I have also stressed that we have already in place some practical means of addressing them. We need to use them. He should accept that common global problems require unified action. He should not have to wait for bilateral or regional differences to be settled before taking such action. Responsible regional organizations can be of great assistance in deciding what form it should take. This situation, however, can only be brought about if nations demonstrate their political will when it comes to supporting international principles.
If this is done, a climate of cooperation and negotiation can truly emerge from a common perspective. I contend that the welfare and security of all people are increasingly served by a strong United Rations in which regional organizations play vital supporting roles. I believe that the means I have outlined are available to us. He can indeed create a situation whereby individual Member nations see solutions to problems in terms of collective security. Brunei Darussalam will lend its fullest support to all moves designed to encourage such a process.
